Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 29 July 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Philadelphia 29-31 July 1822
				
				29 Rode out to Mr Sergeants about 2 miles and a half from Philadelphia on the Ridge Road. The Place is really beautiful leading down to the Skuyllkyll and laid out with a great deal of taste. It belonged to a Mr. Clifford whose plaything it was until last Summer, when he fell a Martyr to the prevailing fever at the the of age of seventy—and it now belongs to his Widow who in consequence of the general derangement of his affairs, has only preserved this place, out of a large property which she brought him. Sergeant Rents it very moderetely, and has no trouble with the use of it; so that it is fast going to ruin—Mrs. S. was quite unwell when we first arrived there, but recovered very much before we left her. She is one of the most attractive women I ever knew; and literally steals into ones affections without our being immediately sensible of the effect she produces—She is not possessed of any great beauty but there is a sweetness, a loveliness about her, altogether irrisistable—He is a lover Husband who seems to live on the smiles of his bewitching Wife—Their family generally presents a charming picture of genuine domestic happiness—We passed a delightful Eveng with them, but returned early; after Tea when I went to see Mrs. Jackson, who is a very interesting Woman, dejected by long suffering, and highly respected by all her connections—We met there a Mr. Hemphill who married one of Girards Nieces—Mr. Girard has three Nieces; and one of them was married about a fortnight since, and returned to his House and took her bonnet off, supposing herself quite at home—The Servant having announced her to the old Gentleman, he sent her word by the Servant his “compliments, he never desired wished to see her again; and desired she would quit his house immediately—He objected to the marriage from the beginning of the courtship; but the Lady would have her way, and has met her punishment—Dr Physick has a daughter nearly in the same predicament. She has engaged herself contrary to his wills; the young mans character being altogether exceptionable; and The Doctor informed her that if she persevered in her determination he would disinherit her; upon which she answered he might do as he pleased, her Mothers fortune would be a sufficient provision—This is liberty—Intemperence is said to be the cause of the fathers aversion to the match; if true most certainly an amply sufficient one—More especially as it proved the bane of his own happiness in his matrimonial connection—He was obliged to separate himself from his Wife some years before she died—Mr Sergeant is impatient to get your promised paper, the termination of the “Diplomatic Controversy”—I see by the Papers a suit is Instituted by Jonathan against Mr. Haut. What motive can that man have for his accusation at this time? Is it that insatiable love that seems to be innate in human nature, to trample even unto death? Surely it is cruel to torture a poor crushed worm in this way; particularly while he is in the hands of a Goliah!30 Mr. Keating has just called with the best respects of the Grand Master of the Grand Lodge of Freemasons inviting me to visit the Lodge this Eveng which is to be opened to the publick—Fortunately for me the secrets of the Society are such, as to insure their private visitors from the honour of a brand—I of course accepted this honour and am to go at half after five—I suppose this is a great honour!! perhaps, or most likely I shall find it the farce of much “ado about nothing” Mr Duane has received Letters from the Emperor Iturbide inviting him to go to Mexico as Minister from the United States—I give you this information that you may be at no loss for an honourable Representative of the Union in that Country—It would be a kindness if his Imperial Majesty would provide for this Gentleman, in his own Country—he is certainly well calculated for so turbulent a Hemisphere—Was disappointed of the Masonic visit—Took a ride in the course of which we met C. Ingersol with one of his Sons, a fine sprightly Boy—His Wife and family are again very sick, and they are all going to the Sea Shore—We likewise paid a visit to Mrs. Powell—Poor Boston appears to be suffering greatly in her turn—But I cannot find out who are the Merchants who have failed—There is much exageration I understand in the Rumours that are afloat—31 I received a Letter from George yesterday in which he speaks of your health being much affected by the heat—Pray if you are sick do not deceive me, for I could not bear the idea of being absent while you are indisposed—One of the Papers announces that you are to be absent all Summer from Washington—I wonder where he got his information? Mary Roberdeau called this morning—She goes to New York tomorrow with her father who has been detained here by Law business—Hopkinson who piques himself upon his prophecies, must look a little down at the recent news from Europe, which breathes nought but peace between the threatening powers—The miserable Turks are not to be extirpated yet, though the poor Irish seemed to be scourged by a higher power—Ever Yours
				
					L C A
				
				
			